USCA11 Case: 20-13301     Date Filed: 04/28/2022   Page: 1 of 18




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13301
                   ____________________

JAMES RUSSELL JOHNSON,
                                           Petitioner-Appellant,
versus
STATE OF FLORIDA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 5:20-cv-00131-TKW-EMT
                   ____________________
USCA11 Case: 20-13301           Date Filed: 04/28/2022        Page: 2 of 18




2                         Opinion of the Court                     20-13301

Before NEWSOM and MARCUS, Circuit Judges, and LAWSON, * Dis-
trict Judge.
MARCUS, Circuit Judge:
        James Johnson, a Florida pretrial defendant awaiting trial on
state criminal charges, has filed a petition in federal court alleging
that his Sixth Amendment right to a speedy trial has been violated
as a result of temporary measures suspending criminal jury trials in
response to the COVID-19 pandemic. He seeks the dismissal of all
of his criminal charges, traveling under the federal habeas provi-
sion found in 28 U.S.C. § 2241.
       However, because Johnson never raised a Sixth Amendment
claim in the state courts, and because he has given us no basis for
intervening in his state criminal prosecution, we affirm the district
court’s dismissal of his petition.
                                      I.
       These are the essential facts and procedural history sur-
rounding this case. In July 2019, Johnson was arrested for drug and
ammunition offenses and was released on bond. But, on March 13,
2020, Johnson was arrested again for new drug and firearm offenses
and his bond was revoked. By this point, Johnson had filed one pro
se demand for a speedy trial pursuant to Florida Rule of Criminal
Procedure 3.191, and upon his incarceration, while represented by


* Honorable Roger H. Lawson, Jr., United States District Judge, for the Middle
District of Georgia, sitting by designation.
USCA11 Case: 20-13301         Date Filed: 04/28/2022     Page: 3 of 18




20-13301                Opinion of the Court                          3

counsel, he filed another pro se demand. Prior to the second de-
mand, however, the Supreme Court of Florida had issued an ad-
ministrative order in response to the growing COVID-19 pan-
demic, which temporarily suspended the state of Florida’s “speedy
trial” procedural requirements in an effort “to mitigate the effects
of COVID-19 on the courts and court participants.” Supreme
Court of Florida Administrative Order No. AOSC20-13 (Mar. 13,
2020). Despite the Florida Supreme Court’s suspension of the
state’s speedy-trial rules, Johnson repeatedly claimed a violation of
those rules in the state courts, ultimately asking the state trial court
and then an appeals court to dismiss his charges. Both courts de-
nied Johnson relief. Johnson v. State, 314 So. 3d 258 (Fla. Dist. Ct.
App. 2021) (table decision). Nevertheless, Johnson was granted a
medical furlough on the state’s motion in December 2020, and he
has remained out of jail since then. The parties are currently in the
discovery phase of his criminal trial. 1
        Shortly after Johnson lodged his second speedy-trial demand
in state court, he filed the instant federal habeas petition pro se un-
der 28 U.S.C. § 2241 in the United States District Court for the
Northern District of Florida, claiming, in relevant part, a violation
of his Sixth Amendment right to a speedy trial. Johnson now ap-
peals, through counsel, the district court’s dismissal of his habeas
petition. The district court rejected his federal petition on two


1 The state trial court docket can be found at https://www.civitekflor-
ida.com/ocrs/app/partyCaseSummary.xhtml.
USCA11 Case: 20-13301        Date Filed: 04/28/2022     Page: 4 of 18




4                      Opinion of the Court                 20-13301

grounds. First, the trial court found that Johnson had failed to ex-
haust his available state law remedies concerning his Sixth Amend-
ment claim or show why the exhaustion requirement should be
excused. In the alternative, the district court concluded that it
should abstain from adjudicating the petitioner’s federal constitu-
tional claim pursuant to Younger v. Harris, 401 U.S. 37 (1971), be-
cause he was asking a federal court to interfere with an ongoing
state criminal proceeding and he had not shown any “special cir-
cumstances” warranting the unusual exercise of federal jurisdic-
tion.
       We granted a certificate of appealability to answer one ques-
tion: “[w]hether the delay in Mr. Johnson’s state criminal proceed-
ings, due to COVID-19, is a circumstance warranting federal ha-
beas relief, pursuant to 28 U.S.C. § 2241?”
                                 II.
       We review de novo the dismissal of a habeas petition on le-
gal grounds, including the application of the doctrine of exhaus-
tion. Sawyer v. Holder, 326 F.3d 1363, 1365 n.4 (11th Cir. 2003);
Vazquez v. Sec’y, Fla. Dep’t of Corr., 827 F.3d 964, 966 (11th Cir.
2016). And we review a district court’s determination to abstain
from exercising jurisdiction for abuse of discretion. Wexler v. Le-
pore, 385 F.3d 1336, 1338 (11th Cir. 2004).
                                 A.
        First, we are unpersuaded by Johnson’s claim that the dis-
trict court erred in dismissing his § 2241 petition for the failure to
USCA11 Case: 20-13301         Date Filed: 04/28/2022     Page: 5 of 18




20-13301                Opinion of the Court                          5

exhaust. It is by now well established that a district court may not
grant a § 2241 petition “unless the petitioner has exhausted all avail-
able state remedies.” See Georgalis v. Dixon, 776 F.2d 261, 262
(11th Cir. 1985); see also Hughes v. Att’y Gen. of Fla., 377 F.3d
1258, 1262 n.4 (11th Cir. 2004) (explaining that we apply the ex-
haustion requirement to a state pretrial detainee’s § 2241 petition).
Plainly, the purpose of the exhaustion requirement is to afford the
state court “the opportunity to pass upon and correct alleged vio-
lations of its prisoners’ federal rights.” Baldwin v. Reese, 541 U.S.
27, 29 (2004) (quotation marks omitted). The exhaustion doctrine
was crafted on federalism grounds to protect the state courts’ op-
portunity to confront and resolve any constitutional issues arising
within their jurisdiction and to limit federal interference in the state
adjudicatory process. See Braden v. 30th Judicial Circuit Court, 410
U.S. 484, 490–91 (1973).
       Exhaustion has two essential requirements relevant to this
case. First, “to be exhausted, a federal claim must be fairly pre-
sented to the state courts.” McNair v. Campbell, 416 F.3d 1291,
1302 (11th Cir. 2005). “It is not sufficient merely that the federal
habeas petitioner has been through the state courts, nor is it suffi-
cient that all the facts necessary to support the claim were before
the state courts or that a somewhat similar state-law claim was
made.” Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1343–44
(11th Cir. 2004) (citations omitted). “Rather,” to “ensure that state
courts have the first opportunity to hear all claims, federal courts
‘have required a state prisoner to present the state courts with the
USCA11 Case: 20-13301        Date Filed: 04/28/2022      Page: 6 of 18




6                       Opinion of the Court                 20-13301

same claim he urges upon the federal courts.’” McNair, 416 F.3d
at 1302 (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)). To
do that, a state-court prisoner must present his claim to the state
court in a manner that would allow a “reasonable reader” to un-
derstand the legal and factual foundation for each claim. Kelley,
377 F.3d at 1344–45. Second, a prisoner must take his claim “to the
state’s highest court, either on direct appeal or on collateral re-
view.” Ward v. Hall, 592 F.3d 1144, 1156 (11th Cir. 2010).
        The parties seem to agree that Johnson did not exhaust his
state-court remedies. Johnson presses a Sixth Amendment speedy-
trial claim, arguing that, “[a]s a Florida pretrial detainee in the age
of COVID-19, Johnson is in legal limbo as he awaits an undeter-
mined trial date, in violation of the Sixth Amendment’s Speedy
Trial Clause.” In the state courts, however, Johnson grounded his
argument solely on Florida’s speedy-trial rule, found in the Florida
Rules of Criminal Procedure, which provides that “every person
charged with a crime shall be brought to trial within . . . 175 days
of arrest if the crime charged is a felony.” Fla. R. Crim. P. 3.191(a).
Beginning with his first demand for a speedy trial and continuing
throughout his many filings in state court, Johnson cited only to
the Florida speedy-trial rule and to nothing else.
       Notably, Johnson never cited the U.S. Constitution or the
Sixth Amendment. Only in a single sentence of a 14-page motion
seeking to proceed pro se did Johnson so much as reference the
Sixth Amendment, when he argued that proceeding pro se “is a VI
Amendment issue, as speedy trial issue, [because] every day
USCA11 Case: 20-13301        Date Filed: 04/28/2022      Page: 7 of 18




20-13301                Opinion of the Court                         7

Defendant is deprived filing material, is a longer trial process.” But,
as we’ve noted, Johnson made this one reference to the U.S. Con-
stitution in a motion to proceed pro se -- where he made the pass-
ing observation that if he could not proceed pro se, then, perhaps,
his Sixth Amendment rights would be harmed -- and not in his
speedy-trial filings. That contingent claim did not state the “partic-
ular legal basis” he now pursues. Kelley, 377 F.3d at 1345, 1350. If
anything, Johnson’s early reference to the Sixth Amendment sug-
gests that he knew about the Sixth Amendment right to a speedy
trial and chose not to proceed on that ground in state court. Nor,
moreover, did the singular reference to the word “prejudice” in a
sentence in his “Amended Petition for Emergency Writ of Prohibi-
tion” alert the state courts that he was asserting a Sixth Amend-
ment speedy-trial claim. And this seems especially so since that
sentence ended by making a reference only to the Florida Rules of
Criminal Procedure.
       On this record, we cannot say that Johnson’s speedy-trial fil-
ings -- which expressly referenced only the Florida rule -- fairly
raised a federal constitutional speedy-trial claim. We add that Flor-
ida’s rule “is a procedural protection and, except for the right to
due process under the rule, does not reach constitutional dimen-
sion.” State v. Bivona, 496 So. 2d 130, 133 (Fla. 1986); see also
Brown v. Wainwright, 495 F.2d 559, 560 (5th Cir. 1974) (rejecting
Sixth Amendment speedy-trial claim where the appellants had ex-
hausted a Florida Rule 3.191 claim in state court but had not ex-
hausted the constitutional claim in state court; “Appellant must
USCA11 Case: 20-13301              Date Filed: 04/28/2022          Page: 8 of 18




8                           Opinion of the Court                        20-13301

exhaust his Florida remedies [as to his constitutional claim] as a
condition precedent to federal relief”). 2 Nor is there any indication
that the state court somehow surmised that Johnson had raised a
federal constitutional claim -- it never discussed the Sixth Amend-
ment claim, even implicitly. 3
        Recognizing this problem, Johnson now argues that he did
not need to exhaust because doing so would have been futile.
Again, we are unpersuaded. To establish futility, Johnson must
demonstrate that the “state court has unreasonably or without ex-
planation failed to address petitions for relief.” Hollis v. Davis, 941
F.2d 1471, 1475 (11th Cir. 1991). So, for example, the former Fifth
Circuit, in binding precedent, has excused noncompliance with the
exhaustion doctrine when the state-court docket is “completely
dormant for over one year” and the “state has offered [] no reason
for its torpor.” Breazeale v. Bradley, 582 F.2d 5, 6 (5th Cir. 1978).




2 See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc)
(establishing that Fifth Circuit decisions from before October 1, 1981 are bind-
ing in this Circuit).
3 We are also unpersuaded by his suggestion that the state trial court must
have known he was raising a Sixth Amendment claim when its “Order Striking
Defendant’s Notice of Expiration of Speedy Trial” pursuant to Fla. R. Crim. P.
3.191 cited to the federal district court’s orders in the instant habeas case. John-
son acknowledges that the state trial court first cited to the Florida speedy-trial
rule, and then cited to the federal materials only as a “see also.” This affords
no indication that it was ruling on a federal constitutional claim.
USCA11 Case: 20-13301        Date Filed: 04/28/2022      Page: 9 of 18




20-13301                Opinion of the Court                         9

       But in this case, Johnson is unable to complain about the
state courts’ delay in considering his Sixth Amendment claim since
he never presented it to them. This is so even though, when Flor-
ida’s rule-based speedy-trial right was suspended because of
COVID-19, the Supreme Court of Florida made it clear that in-per-
son proceedings could go forward when “[r]emote conduct of the
proceeding is inconsistent with the United States or Florida Consti-
tution.” Supreme Court of Florida Administrative Order No.
AOSC20-23 (June 16, 2020). Moreover, the Florida Supreme Court
repeatedly clarified and ordered that “[t]he presiding judge in all
cases must consider the constitutional rights of . . . criminal defend-
ants.” Id. And in any event, the state courts resolved Johnson’s
rules-based speedy-trial claim within a reasonable period of time.
When he filed his first speedy-trial demand in September 2019, he
did not request a hearing until October 2020, and, soon thereafter,
the state trial court conducted a hearing in November 2020 and
ruled on his claim that same month. The state appeals court re-
solved his petition for writ of prohibition on the speedy-trial issue
within five months of his filing, in April 2021. Johnson has not
shown that the state courts could not, nor that they would not have
acted on his Sixth Amendment speedy-trial claim, had he raised it.
       Moreover, the Supreme Court has unambiguously in-
structed us that “federal courts are not at liberty to presume that
the decision of the state court would be otherwise than is required
by the fundamental law of the land.” Schlesinger v. Councilman,
420 U.S. 738, 756 (1975) (cleaned up). The Supreme Court has gone
USCA11 Case: 20-13301        Date Filed: 04/28/2022     Page: 10 of 18




10                      Opinion of the Court                 20-13301

so far as to observe that “[e]ven a state court that has previously
rejected a constitutional argument may decide, upon reflection,
that the contention is valid.” Engle v. Isaac, 456 U.S. 107, 130
(1982).
        Nevertheless, Johnson cites Smith v. State, 310 So. 3d 1101
(Fla. Dist. Ct. App. 2020), but Smith did not purport to decide a
Sixth Amendment claim, much less foreclose Johnson’s claim. Ra-
ther, Smith dealt with a challenge to the state’s delayed addition of
a charge to an information. There, the state appeals court recog-
nized that “under ordinary circumstances,” because Florida Rule of
Criminal Procedure 3.191 requires the state to bring felony charges
to trial within 175 days of arrest, the state cannot add charges “aris-
ing from the same facts and circumstances” to an information after
the expiration of the 175-day period. Id. at 1102. So when the state
added a new charge to a defendant’s information after the 175-day
period had ended -- while the Florida Supreme Court, in response
to the COVID-19 pandemic, had suspended the requirement to
bring defendants to trial within 175 days -- the defendant in Smith
sought to quash the new charge. He argued that the Florida Su-
preme Court’s COVID-19 order applied only to the time to bring
defendants to trial, not to the time to amend an information. Id. at
1102–03. The state appeals court disagreed, finding that, as a mat-
ter of the administrative order’s plain text, the Supreme Court of
Florida intended to suspend all time limits set by Rule 3.191. Id. at
1103.
USCA11 Case: 20-13301       Date Filed: 04/28/2022     Page: 11 of 18




20-13301               Opinion of the Court                        11

       Thus, Smith addressed only the time period to amend an in-
formation; it did not deal with the requirement to bring a defend-
ant to trial, nor, importantly, did it address a defendant’s Sixth
Amendment right to a speedy trial. And, in any event, even if
Smith were a Sixth Amendment case, it still would not excuse John-
son’s failure to exhaust his claim. As Johnson acknowledges, the
Sixth Amendment inquiry is an individualized one, which means
that Smith -- a case based on wholly different facts and theories --
could not excuse Johnson’s lack of exhaustion. Moreover, John-
son’s reliance on Smith fails for another reason --namely, it wasn’t
even a decision of the state supreme court. See Layton v. Carson,
479 F.2d 1275, 1276 (5th Cir. 1973) (holding that a petitioner
needn’t exhaust “[i]f the state’s highest court has recently rendered
an adverse decision in an identical case”) (emphasis added).
       To this day, Johnson has not cited any new cases from Flor-
ida’s appellate courts that even suggest futility. Johnson has not
shown that pursuing a Sixth Amendment claim in Florida’s courts
would have been futile, and the district court did not err in dismiss-
ing his § 2241 petition for lack of exhaustion.
                                 B.
      Johnson’s petition is barred for another independent reason:
the application of the abstention doctrine under Younger v. Harris,
401 U.S. 37 (1971). Younger established that, based on principles of
comity and federalism, a federal court should not interfere with on-
going state criminal proceedings where the state court conviction
and/or sentence is not yet final. See id. at 43–45. Younger
USCA11 Case: 20-13301        Date Filed: 04/28/2022      Page: 12 of 18




12                      Opinion of the Court                   20-13301

abstention is required when: (1) state proceedings, judicial in na-
ture, are pending; (2) the state proceedings involve important state
interests; and (3) the state proceedings afford adequate opportunity
to raise the constitutional issue. Id. There are three narrow excep-
tions to the abstention doctrine: (1) there is evidence of state pro-
ceedings motivated by bad faith; (2) irreparable injury would occur;
or (3) there is no adequate alternative state forum where the con-
stitutional issues can be raised. Id. at 46–49; Kugler v. Helfant, 421
U.S. 117, 123–25 (1975).
       Further, even where Younger does not necessarily bar a
state prisoner from seeking a federal order requiring that he be
brought to trial, “federal habeas corpus does not lie, absent special
circumstances, to adjudicate the merits of an affirmative defense to
a state criminal charge prior to a judgment of conviction by a state
court.” Brown v. Estelle, 530 F.2d 1280, 1282–83 (5th Cir. 1976)
(emphasis added; quotation marks omitted). In Brown, the former
Fifth Circuit held that the state’s denial of the right to a speedy trial
is not usually a “special circumstance.” Id. at 1283. The Court rec-
ognized that “an attempt to force the state to go to trial” may assert
a valid federal claim, but that “an attempt to dismiss an indictment
or otherwise prevent a prosecution” -- just like Johnson makes in
this case -- is not a sufficient ground to enjoin the state proceeding.
Id.
       This principle has been long accepted in our sister Circuits.
See Gates v. Strain, 885 F.3d 874, 882 (5th Cir. 2018) (“the alleged
denial of a speedy trial is not itself a legitimate basis on which to
USCA11 Case: 20-13301           Date Filed: 04/28/2022       Page: 13 of 18




20-13301                  Opinion of the Court                             13

enjoin a state criminal proceeding”); Brown v. Ahern, 676 F.3d 899,
902–03 (9th Cir. 2012) (holding that federal courts may not enjoin
state criminal prosecution on basis of alleged speedy-trial violation
absent an independent showing of bad faith or other extraordinary
circumstances); Brazell v. Boyd, 991 F.2d 787 (4th Cir. 1993) (un-
published) (holding that a “federal court should abstain from con-
sidering [speedy-trial claim] at the pre-trial stage” of a state prose-
cution where “special circumstances” were “nonexistent”); Moore
v. DeYoung, 515 F.2d 437, 449 (3d Cir. 1975) (holding that the pe-
titioner’s “claim of alleged denial of the right to a speedy trial [by
the state court] does not fall within the extraordinary circum-
stances envisioned in Younger”).
       Johnson agrees that the first two Younger prongs have been
met: his criminal case is ongoing and a state’s criminal prosecution
implicates important interests concerning the state’s police power.
Johnson also acknowledges that he is seeking discharge, not a
prompt trial, and he does not dispute that Younger typically bars
claims like his, which seek discharge as a remedy for a speedy-trial
violation. 4 Rather, Johnson takes issue with the third prong of the


4 District courts around the country consistently have applied the Younger
doctrine in speedy-trial cases arising during the COVID-19 pandemic. E.g.,
Seay v. Price, No. CA 21-0435-JB-MU, 2021 WL 4891809, at *3 (S.D. Ala. Oct.
7, 2021) (denying relief based on lack of exhaustion and abstention grounds
where the petitioner appeared to be seeking dismissal of state charges as a
remedy for a speedy-trial violation); Wade v. Wichita Cty., No. 7:21-cv-00001-
O-BP, 2021 WL 932050, at *2 (N.D. Tex. Feb. 25, 2021) (denying relief based
on lack of exhaustion and abstention grounds where the petitioner sought
USCA11 Case: 20-13301           Date Filed: 04/28/2022         Page: 14 of 18




14                         Opinion of the Court                      20-13301

Younger test, claiming that he has not had an adequate oppor-
tunity to raise his Sixth Amendment claim. Again, we remain un-
persuaded.
        First, he says that Younger is inapplicable because the Flor-
ida courts have “delay[ed]” in deciding his claim. But, as we’ve de-
scribed, the state courts have not delayed in deciding Johnson’s
speedy-trial claim. The trial court decided his rules-based speedy-
trial claim one month after he properly requested a hearing, the
appellate court decided his writ of prohibition less than five months
after he filed it, and no state court has decided his Sixth Amend-
ment claim because he never brought one.
      Alternatively, Johnson says that Younger is inapplicable be-
cause the Florida courts are “incapable of fairly and fully


dismissal of state charges as a remedy for a speedy-trial violation); Marshalek
v. Warden of Hudson Cty. Corr. Ctr., No. 21-cv-957, 2021 WL 423758, at *2
(D.N.J. Feb. 8, 2021) (denying relief based on lack of exhaustion and abstention
grounds where the petitioner appeared to be seeking dismissal of state charges
as a remedy for a speedy-trial violation); Want v. Arkansas, No. 4:20-cv-00696-
KGB, 2021 WL 262240, at *2 (E.D. Ark. Jan. 26, 2021) (denying relief based on
lack of exhaustion and abstention grounds where the petitioner sought dismis-
sal of state charges as a remedy for a speedy-trial violation); Moore v. West-
moreland Cty. Dist. Att’y’s Office, No. 2:20-cv-672, 2020 WL 6324173, at *2
(W.D. Pa. Sept. 28, 2020) (denying relief based on lack of exhaustion and ab-
stention grounds where the petitioner sought dismissal of state charges as a
remedy for a speedy-trial violation); Harrison v. Fortney, No. 20-cv-792, 2020
WL 4059828, at *1–2 (W.D. Wash. June 24, 2020) (denying relief based on ab-
stention grounds where the petitioner appeared to be seeking dismissal of state
charges as a remedy for a speedy-trial violation).
USCA11 Case: 20-13301        Date Filed: 04/28/2022     Page: 15 of 18




20-13301                Opinion of the Court                        15

adjudicating the federal issues before it,” Kugler, 421 U.S. at 124, as
shown by their “flagrant[] and patent[]” violations of the Sixth
Amendment and by the peculiarity of COVID-19. But again, John-
son has not raised a Sixth Amendment claim in Florida’s courts --
nor has he cited to any Florida cases analyzing a Sixth Amendment
speedy-trial claim in the time of COVID-19. Thus, he has no basis
to claim that Florida’s courts have disregarded the Sixth Amend-
ment. The state courts have already considered his rules-based
claim, and he has offered nothing to suggest that they would not
have considered his constitutional claim as well. Nor that they
could not do so in the future. In fact, the state courts will have the
ability to take yet another look at his rules-based claim -- plus any
Sixth Amendment claim he may raise -- once his trial gets under-
way. See Pitchess v. Davis, 421 U.S. 482, 488 (1975) (explaining that
the denial of a pretrial application for writ of prohibition does not
bar a party from raising the same points on post-trial direct appeal);
Crockett v. State, 206 So. 3d 742, 744 (Fla. Dist. Ct. App. 2016) (re-
viewing, on direct appeal, a defendant’s claim that delay between
the filing of an information and the defendant’s continued prosecu-
tion violated the defendant’s Sixth Amendment right to speedy
trial); Brown v. State, 843 So. 2d 328, 330 (Fla. Dist. Ct. App. 2003)
(reviewing, on direct appeal, a defendant’s rule-based speedy-trial
claim, and holding that the denial of a petition for writ of prohibi-
tion in which a speedy trial claim is raised does not prevent review
of the claim on direct appeal).
USCA11 Case: 20-13301        Date Filed: 04/28/2022       Page: 16 of 18




16                     Opinion of the Court                    20-13301

        In any event, the “state judicial system may retain undis-
turbed jurisdiction despite possibly erroneous trial court disposi-
tion of constitutional issues.” Huffman v. Pursue, Ltd., 420 U.S.
592, 609 n.20 (1975). “Mere errors or mistakes by the state trial
court are not special circumstances which justify federal interven-
tion.” Duke v. Texas, 477 F.2d 244, 252 (5th Cir. 1973). To put it
simply, a federal court may not intervene and enjoin a state-court
proceeding whenever a federal judge disagrees with his state-court
sister. Hicks v. Miranda, 422 U.S. 332, 351–52 (1975). Were it oth-
erwise, “bad faith and harassment would be present in every case
in which a state” court decision is later found to be “unconstitu-
tional, and the rule of Younger . . . would be swallowed up by its
exception.” Id. at 352. As we’ve explained:
      [F]or abstention purposes, whether a claim would
      likely be successful on the merits in the state court is
      not what matters. Instead, what matters is whether
      the plaintiff is procedurally prevented from raising his
      constitutional claims in the state courts, from which
      a certiorari petition can be filed seeking review on the
      merits in the United States Supreme Court. See
      Moore v. Sims, 442 U.S. 415, 432 . . . (1979) (holding
      that the federal plaintiff has burden to show “that
      state procedural law barred presentation of [its]
      claims”); cf. Engle v. Isaac, 456 U.S. 107, 130 . . . (1982)
      (in federal habeas proceedings perceived futility on
USCA11 Case: 20-13301        Date Filed: 04/28/2022     Page: 17 of 18




20-13301                Opinion of the Court                        17

       the merits does not excuse failure to raise claim in
       state court).
Pompey v. Broward Cty., 95 F.3d 1543, 1551 (11th Cir. 1996).
       As for Johnson’s argument that because COVID-19 has
caused “hectic times,” federal courts should intercede, the fact that
an issue is “multifaceted” or “complex” does not support federal
intervention. Moore, 442 U.S. at 424–28. On the contrary, “state
courts are fully competent to decide federal constitutional issues.”
Swain v. Pressley, 430 U.S. 372, 383 (1977). In fact, they do so eve-
ryday. Johnson “is in truth urging” us to intercede “on the assump-
tion that state judges will not be faithful to their constitutional re-
sponsibilities.” Huffman, 420 U.S. at 611. That is not a proper rea-
son to disturb a state-court proceeding. Id.
        And while we have no doubt that COVID-19 is an “excep-
tional circumstance,” that does not support the argument that we
should intervene here. Johnson seeks to avoid his trial completely
due to the state’s postponement of trials during the COVID-19 ep-
idemic, but postponing Johnson’s trial is a recognition of COVID-
19’s “extraordinary circumstances.” It’s also not an altogether con-
vincing argument for Johnson to make since he has remained out
of jail on a medical furlough as of December 2020.
     Finally, Johnson suggests that we should dispense with
Younger and intercede based on freewheeling interest weighing.
But he cites no case that supports abandoning the long-held
Younger abstention doctrine at its most applicable -- when a party
USCA11 Case: 20-13301        Date Filed: 04/28/2022     Page: 18 of 18




18                      Opinion of the Court                 20-13301

urges a federal court to enjoin a pending state criminal case. If an-
ything, the cases Johnson cites indicate that Younger should apply
in precisely this context. Thus, for example, in Baggett v. Depart-
ment of Professional Regulation, we declined to apply Younger to
defer to a state administrative board applying a clearly preempted
legislative scheme, but there, we distinguished those cases where a
defendant has attempted “to defend himself against otherwise valid
and proper state charges on the basis that . . . [his] prosecution[]
violated some . . . federally protected right.” 717 F.2d 521, 524 (11th
Cir. 1983). Those types of cases -- just like Johnson’s -- are at the
core of the Younger doctrine. Moore, 442 U.S. at 423.
       This is a classic case for Younger abstention. Johnson faces
valid state criminal charges. He believes that he has a potential
constitutional defense to those charges, but, as we’ve explained, he
can raise that defense in the state courts of Florida. 5
       AFFIRMED.




5 We commend Johnson’s appointed counsel for taking on and vigorously
prosecuting this appeal.